Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10/926,243. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-4 of the ‘243 patent disclose a method meeting the limitations of the method of claims 8-11 of the current application, wherein the method uses a polymer resin medium meeting the limitations of claims 1, 3, and 5 of the current application, and wherein the pores of the resin have a mean diameter encompassing the ranges recited in claims 2 and 4 of the current application. Since the polymer resin beads of the ‘243 patent meet the limitations of the claimed polymer resin beads in terms of the pore size and the type of polymer resin, they are considered to be suitable for mixing, admixing, 
The claims of the ‘243 patent do not explicitly disclose the diameter of the polymer beads. However, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent.  In re Vogel, 422 F. 2d 438, 164 USPQ 619, 622 (CCPA 1970). In this case, column 3 lines 1-4 of the ‘243 patent disclose that the polymer beads typically have a bead size of 300 to 1,500 µm, within the range recited in claim 6 of the current application. Claim 6 of the current application therefore defines an obvious variation of the invention claimed in the ‘243 patent. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, it is unclear what qualifies polymer resin beads as “suitable for mixing, admixing, or layering with other media beads for treatment of lubricant oils”

Claim 11 recites that the MPC varnish potential of a phosphate ester-based lubricant “can be significantly improved” to a value of less than 20.0. Since claim 8, from which claim 11 depends, does not disclose a phosphate ester-based lubricant, it is unclear whether claim 11 is intended to recite a method of cleaning a quantity of a phosphate ester-based lubricant, or simply that the method of claim 8 is capable of improving the MPC varnish potential of the phosphate ester-based lubricant to a value of less than 20.0. Additionally, even if the method lowers the varnish potential to less than 20.0, it is unclear how one of ordinary skill in the art would determine whether it had been “significantly improved”, noting that the claims do not place any limitation on the varnish potential of the starting lubricant. 
If applicant amends claims 8-11 to overcome the indefiniteness rejections set forth above, applicant is advised to ensure that such amendments to do give rise to a statutory double patenting rejection over the ‘243 patent discussed in paragraph 3 above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boodoo (U.S. PG Pub. No. 2008/0173583).
In paragraphs 29-30 Boodoo discloses a macroporous resin having a mean pore diameter of 31,000 to 70,000 Å, within the ranges recited in claims 1-2. In paragraph 89 Boodoo discloses that the macroporous resin can be formed from styrene and divinylbenzene, both as recited in claim 3. In paragraph 142 Boodoo also discloses vinyl esters and acrylic compounds as suitable monomers, also as recited in claim 3. In paragraph 113 Boodoo discloses resin beads having a diameter of about 710 µm, meeting the limitations of claims 5-6. While Boodoo does not specifically disclose the use of the macroporous copolymer to combine with other media beads for treatment of lubricant oils, since the macroporous copolymer beads of Boodoo meet the structural limitations of the claimed polymer resin medium, they are considered capable of performing the intended use of claim 7. Claims 1-3 and 5-7 are therefore anticipated by Boodoo.

Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dale (U.S. PG Pub. No. 2008/0237133).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boodoo.
The discussion of Boodoo in paragraph 7 above is incorporated here by reference. Boodoo discloses macroporous resins meeting the limitations of claim 1, but does not specifically disclose pore diameters within the ranges recited in claim 4.
As discussed in paragraph 7 above, Boodoo discloses an average pore diameter of 30,000 to 71,000 Å, encompassing the ranges recited in claim 4. See MPEP In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Dale.
The discussion of Dale in paragraph 8 above is incorporated here by reference. Dale discloses macroporous copolymers meeting the limitations of claim 1, but does not specifically disclose pore diameters within the ranges recited in claims 2 and 4.
As discussed in paragraph 8 above, Dale discloses an average pore diameter of 10,000 to 100,000 Å, encompassing the ranges recited in claims 2 and 4. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”

	Allowable Subject Matter
Claims 8-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if the double patenting rejection set forth in paragraph 3 above were overcome. 
The prior art does not disclose the claimed method of cleaning a quantity of lubricant with the claimed polymer medium having pores with the claimed diameter. The Boodoo reference cited in the above rejection teaches a method of water purification utilizing the macroporous resin beads. The cited Dale reference discloses numerous 
As discussed in paragraph 5 above, applicant is advised to amend the claims to overcome the indefiniteness rejections in such a way that does not give rise to a statutory double patenting rejection over the ‘243 patent, which cannot be overcome by a terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771